FIRST STATE BANK, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.First State Bank v. CommissionerDocket No. 2581.United States Board of Tax Appeals5 B.T.A. 1176; 1927 BTA LEXIS 3667; January 25, 1927, Promulgated *3667 R. C. Wiley for the petitioner.  Bruce A. Low, Esq., for the respondent.  MARQUETTE This proceeding is for the redetermination of a deficiency in income tax for the year 1921 in the amount of $55.30.  FINDINGS OF FACT.  The petitioner is a corporation organized under the laws of Texas in the year 1917 and engaged in the banking business at Tell.  During the years 1917 to 1921, inclusive, the petitioner purchased certain furniture and equipment as follows: Safe$125.00Furniture and fixtures521.00Adding machine290.00Typewriter50.10Desk15.00Lighting plant360.00Posting machine700.00Desk97.10Check tray10.58The adding machine and the posting machine each had a useful life of 6 years; the useful life of the typewriter was 5 years, and the useful life of the furniture and fixtures and desks was 10 years.  The useful life of the safe and lighting plant is not shown by the record.  The respondent has refused to allow the petitioner any deduction from gross income for the year 1921 for the exhaustion, wear and tear of the furniture and equipment herein listed.  OPINION.  MARQUETTE: We are satisfied from the evidence*3668  that the petitioner's furniture and equipment was acquired by it subsequent to March 1, 1913, and that its cost and useful life were as set forth in the findings of fact.  Petitioner is therefore entitled to a deduction for the exhaustion, wear and tear of its furniture and equipment computed on the basis of such cost and useful life.  In all other respects the Commissioner's determination is approved.  The petitioner also alleges that it is entitled to deductions on account of certain worthless debts, but there is nothing in the record from which we can ascertain the facts relative to these alleged worthless debts.  Judgment will be entered on 15 days' notice, under Rule 50.